ACCEPTED
                                                                                                                    01-15-00524 CV
                                                                                                        FIRST COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                              7/8/2015 12:29:03 AM
                                                                                                             CHRISTOPHER PRINE
                                                                                                                            CLERK

                  IN THE FIRST COURT OF APPEALS FOR THE COURT OF TEXAS


                                                                                        FILED IN
Benedict Emesowum                                   )                            1st COURT OF APPEALS
Plaintiff                                           )                                HOUSTON, TEXAS
                                                    )                            7/8/2015 12:29:03 AM
Vs.                                                 )       Case No: 01-15-00524-CV
                                                                                 CHRISTOPHER A. PRINE
                                                    )                                    Clerk
Christmas Eve Morgan                                )
Defendant                                           )


                                   STATEMENT ON JURISDICTION
        Now comes Plaintiff and files this in response to the courts request for a statement on jurisdiction.
Plaintiff motions this court for abatement of this appeal of indigency until the due date ordered for
payment of the trial court filing fees and if this fee is still unpaid at that time. This may be best to avoid
time, cost, and confusion of refilling appeal of the indigency.


                                                                     Respectfully submitted,
                                                                     ______________________
                                                                     Benedict Emesowum
                                                                     P.O. BOX 53911
                                                                     Houston, TX 77052